Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 01/18/22, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
4.	Claims 21-41 are pending in the application. Claims 1-20 are cancelled.
Allowable Subject Matter
5.	Claims 21-41 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 21, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the sag compensation system is configured to automatically compensate for horizontal deflection using input from the one or more sensors” in combination with other limitations of the claim.
8.	Claims 22-31 are also allowed as they further limit claim 21.

9.	Regarding claim 32, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “automatically adjusting for horizontal deflection using input from one or more sensors” in combination with other limitations of the claim.
10.	Claims 33-40 are also allowed as they further limit claim 32.
11.	Regarding claim 41, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the sag compensation system is configured to compensate for horizontal deflection caused by shifting the weight of the test head to the manipulator as the test head is lifted; App. No.: 16/860,029 Dkt. No.: 92884.0012Page 4 of 618108137_2wherein the level sensor is configured to measure horizontal deflection of the test head as it is lifted” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868